Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the supplemental amendment filed 1/6/2022.  Claim 1 is amended; claims 3-4 are cancelled.  Claims 1-2 and 5-6 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 1/7/2022 (cf. interview summary).

Claim 1:
Replace “said structural unit (X)” (lines 12-13) after “main chain and” (line 12) and before “includes a lactone ring structural unit” (line 13) with “said cyclic structure-containing main chain”.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The prior art of record do not teach a method of preparing methacrylic resin composition comprising low molecular weight methacrylic resin and high molecular weight methacrylic resin each having a structural unit (X) having same cyclic structure-containing main chain and said cyclic structure-containing main chain includes a lactone ring structural unit in total amount of 5 to 40% by weight relative to 100 mass% of the methacrylic resin composition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764